DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims included in the prosecution are claims 62, 67, 80 and 84-86. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2022 has been entered.
 

Applicants' arguments, filed 02/09/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 62, 67, 80 and 84-86 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a new matter rejection.
Claim 68 recites 10 minutes or less prior to exposure. The claim fails to comply with the written description requirement since it does not appear that Applicant had possession of a time period of less than 10 minutes. At best the specification discloses 10 minutes prior or 24 hours prior on page 50, lines 5-7. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 62, 67, 80 and 84-86 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wipf et al. (WO 2010/009389, Jan. 21. 2010) in view of Lipson (US 2012/0244169, Sep. 27, 2012).
Wipf et al. disclose methods for preventing, mitigating and treating damage caused by radiation. The method comprises delivering a compound to a patient in an amount and dosage regiment effective to prevent, mitigate or treat damage caused by radiation (abstract). In one embodiment, the radiation is ionizing radiation (page 37, lines 14-15). Suitable compounds include JP4-039 (page 30, line 6).  In one non-limiting embodiment, an effective dose ranges from 0.1 or 1 mg/kg to 100 mg/kg (page 36, line 20). The therapeutic window between the minimally-effective dose, and maximum tolerable dose in a subject can be determined empirically by a person of skill in the art, with end points being determinable by in vitro and in vivo assays, such as those described acceptable in the pharmaceutical and medical arts for obtaining such information regarding radioprotective agents (page 36, lines 29-33). The drug product 
Wipf et al. differ from the instant claims insofar as not disclosing wherein the compound is delivered to a subject to mitigate ionizing irradiation-induced esophagitis in a subject in need of treatment for esophagitis and wherein the subject is administered radiation therapy for treating non-small cell lung cancer. 
However, Lipson discloses methods and medicaments useful for treatment of radiation-induced disorders (¶ [0002]). Radiation therapy, which uses ionizing radiation to kill cancer cells and shrink tumors, is used in treating approximately half of all people with cancer. With respect to lung cancer, for example, both small-cell and non-small cell lung cancers are frequently treated with radiation therapy. More than half of patients diagnosed with non-small cell lung cancer will receive radiation therapy at some time during their treatment. Although radiation therapy is a proven method for controlling 
It would have been prima facie obvious to one of ordinary skill in the art to have administered JP4-039 to a subject in need of treatment for ionized irradiation-induced esophagitis since ionized irradiation-induced esophagitis is damage caused by ionized radiation as taught by Lipson and JP4-039 may be used to treat damage caused by ionized radiation. 
It would have been prima facie obvious to one of ordinary skill in the art to have administered JP4-039 to a subject receiving radiation therapy for treating non-small cell lung cancer since radiation esophagitis is a common side effect of radiation therapy for lung cancer and lung cancers include non-small cell lung cancer as taught by Lipson. 
In regards to instant claim 62 reciting administering JP4-039 10 minutes or less prior to exposure of the subject to radiation, Wipf et al. disclose wherein JP4-039 may be administered prior to radiation and wherein another suitable compound is administered 10 mins before radiation. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have administered JP4-039 10 mins prior to exposure of the subject to radiation since it may be administered prior to radiation and 10 mins is an effective time for administration prior to radiation as taught by Wipf et al. 
	In regards to instant claim 85 reciting wherein the method does not include administering manganese superoxide dismutase-phospholipid, Wipf et al. do not disclose wherein manganese superoxide dismutase-phospholipid is required to treat damage caused by ionized radiation. Therefore, it would have been obvious to one of ordinary skill in the art to have the method not include administering manganese superoxide dismutase-phospholipid. 

Response to Arguments
	Applicant argues that Wipf mentions that the compound could be administered prior to exposure, but does not provide any specific timing. 
The Examiner does not find Applicant’s argument to be persuasive. In regards to instant claim 62 reciting administering JP4-039 10 minutes or less prior to exposure of the subject to radiation, Wipf et al. disclose wherein JP4-039 may be administered prior to radiation and wherein another suitable compound is administered 10 mins before radiation. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have administered JP4-039 10 mins prior to exposure of the subject to radiation since it may be administered prior to radiation and 10 mins is an effective time for administration prior to radiation as taught by Wipf et al. Furthermore, it would have 

Applicant argues that the administration timing is unique for esophagus radioprotection. Ten minutes before radiation, the drug compound reaches the mitochondria in esophageal epithelial cells and prepares to shield them, any earlier would allow compensatory factors to neutralize the protection (i.e. break down the shield). 
The Examiner does not find Applicant’s argument to be persuasive. Applicant’s argument is merely an allegation since Applicant has not provided objective evidence supporting their argument that the administration timing is unique for esophagus radioprotection. Also, 10 minutes before radiation is a known time as taught by Wipf et al. Moreover, instant claim 62 recite 10 minutes or less. Thus, the instant claims recite an administration time that would break down the shield and is not optimal according to Applicant’s argument. As such, Applicant’s argument is unpersuasive. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 62, 67, 80 and 84-86 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 13-22 of U.S. Patent No. 8,822,541 in view of Lipson (US 2012/0244169, Sep. 27, 2012) and Wipf et al. (WO 2010/009389, Jan. 21. 2010). The pending and patented claims both recite administering JP4-039. The pending claims differ from the patented claims insofar as not reciting wherein JP4-039 is administered to mitigate ionizing irradiation-induced esophagitis and wherein JP4-039 is administered 10 mins or less prior to exposure. However, Lipson discloses wherein radiation esophagitis is a radiation-induced disorder (¶ [0007]). The patented claims recite wherein JP4-039 is used to mitigate radiation injury. Accordingly, it would have been obvious to one of ordinary skill in the art to have administered JP4-039 to mitigate ionizing irradiation-induced esophagitis since it is a known radiation injury as taught by Lipson. Wipf et al. disclose a patch for delivering JP4-039 is administered to a subject before, during, or after exposure to radiation (page 69, lines 30-31). A person of ordinary skill in the pharmaceutical and medical arts will appreciate that it will be a matter of simple design choice and optimization to identify a suitable dosage regiment for prevent, mitigation or treatment of injury due to exposure to radiation (page 37, lines 6-8). Accordingly, it would have taken no more than the relative skills of one of ordinary skill in the art through routine optimization to have arrived at the claimed administration time since Wipf et al. disclose wherein a person of . 

Response to Arguments
	Applicant has not addressed this rejection. Therefore, the rejection is maintained. 

Conclusion
Claims 62, 67, 80 and 84-86 are rejected.
Claims 63-66, 68-79 and 89 have been withdrawn.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/TRACY LIU/Primary Examiner, Art Unit 1612